Exhibit 10.8

LOGO [g33198g24s54.jpg]

 

 

   1700 South Patterson Boulevard


Dayton, Ohio 45479

PERSONAL AND CONFIDENTIAL            

October 27, 2008

John Bruno

[address omitted]

Dear John:

I am delighted to extend to you an offer of employment with NCR Corporation
(“NCR”) as Executive Vice President. This offer is contingent upon the approval
of NCR’s Board of Directors (the “Board”). The Board will confirm the effective
date of your appointment (your “Start Date”), which is anticipated to be
November 29, 2008. Subject to the approval of the Board, you will be a
Section 16 Officer of NCR. This position will be based in New York and will
report directly to me and be a member of the NCR leadership team. Other details
of the offer are as set forth below.

Annual Base Salary – Your annual base salary will be $750,000 US Dollars per
year, commencing as of your Start Date. You will be paid on a bi-weekly pay
schedule, one week in arrears.

Management Incentive Plan for Executive Officers – Commencing as of your Start
Date, you will be eligible to participate in NCR’s Management Incentive Plan
(“MIP”), which provides year-end incentive awards based on the success of NCR in
meeting annual performance objectives. You will be eligible for a target
incentive award of 100% of your base salary, with a maximum potential payout of
250% of your base salary. For 2008, which has a payout in March 2009, your award
will be pro-rated for the period of time during which you are employed with NCR
in 2008. You will not be eligible for the diversity bonus portion of MIP for
2008. Each of these award opportunities will be based upon the Management
Incentive Objectives established by the Compensation and Human Resource
Committee of the NCR Board of Directors (the “Committee”), and is subject to the
Committee’s discretion.

Your annual performance and compensation, including any future equity awards,
will be assessed and determined each year by the Committee, and are subject to
approval by the NCR Board of Directors.

Sign-On Bonus – Subject to your acceptance of this offer of employment, you will
be paid a $1,300,000 cash sign-on bonus, subject to all applicable taxes and
withholdings obligations. The bonus will be payable 50% as soon as practicable
within thirty (30) days after your Start Date and 50% after completion of twelve
(12) months of continuous and satisfactory service as an employee of NCR. If you
should terminate voluntarily from NCR within eighteen (18) months of your Start
Date, you will be required to reimburse NCR in full for the amount disbursed as
your sign-on bonus.



--------------------------------------------------------------------------------

Hiring Equity Award – Subject to your acceptance of this offer of employment
with NCR as Executive Vice President, and subject to the approval of the
Committee, you will receive a new hire equity grant with a total value of
$4,000,000 US Dollars, to be delivered 50% in Performance-Based Restricted Stock
Units and 50% in Stock Options, as described below. The effective date of the
grant (“Equity Effective Date”) will be determined per standard Company
practice, but in no event shall this date be prior to your Start Date.

 

  •  

Performance-Based Restricted Stock Units: On the Equity Effective Date, NCR will
grant you Performance-Based Restricted Stock Units (the “Units”) (each of which
represents a single share of NCR common stock) with a value of $2,000,000 US
Dollars. The actual number of Units will be determined by taking the value of
the award and dividing it by the average closing price of NCR stock during the
twenty (20) trading days immediately prior to but not including the Equity
Effective Date. The result shall be rounded to the nearest whole unit. The
number of shares payable upon the vesting of the Units is based on NCR’s
performance over a three-year term, commencing January 1, 2009, as determined
through the achievement of NCR’s return on capital and cumulative net operating
profit goals, or such other measure(s) as may be established by the Committee.
Based on actual company performance, participants can earn between 0% and 150%
of the targeted number of shares at the end of the three-year cumulative time
period and upon certification by the Committee, provided you are still employed
by NCR at that time. The Units will be subject to standard terms and conditions
determined by the Committee.

 

  •  

Stock Options: On the Equity Effective Date, NCR will grant you nonqualified
options to purchase shares of NCR common stock (the “Options”), which Options
shall have a value of $2,000,000 US Dollars. The actual number of Options will
be determined by taking the value of the option award and dividing it by the
average closing price of NCR stock during the twenty (20) trading days
immediately prior to but not including the Equity Effective Date, and then
dividing the result by the Black-Scholes value for the calendar year in which
the Equity Effective Date occurs, as established by the NCR Controller’s Group.
The result shall be rounded to the nearest whole share. The exercise price of
each option will be equal to the Fair Market Value (as defined in the NCR
Corporation 2006 Stock Incentive Plan, as amended by the Compensation and Human
Resource Committee on October 24, 2006) of one such share on the Equity
Effective Date. The Options will vest in 25% increments on each of the first
four anniversaries of the Equity Effective Date, subject to your continued
employment with the Company on each such anniversary date, and will expire upon
the tenth anniversary of the Equity Effective Date. The Options will be subject
to standard terms and conditions determined by the Committee.

Your equity awards will be issued under the terms of NCR’s Stock Incentive Plan,
which is administered by Fidelity Investments®. The specific terms and
conditions relating to the awards will be outlined in the award agreements
contained on Fidelity’s website. Within several weeks of your Equity Effective
Date, your grant should be loaded on to Fidelity’s system. You can access your
grant at www.netbenefits.fidelity.com. Please review the grant information
carefully, including the grant agreement, and indicate your acceptance by
clicking on the appropriate button. If you have questions about your shares,
call the Fidelity Stock Plan Services



--------------------------------------------------------------------------------

Line at 1-800-544-9354. For questions that Fidelity is unable to answer, contact
NCR by e-mail at global.compensation@ncr.com.

Vacation – In recognition of your role and prior experience, as of your Start
Date you will be eligible for four (4) weeks of paid vacation annually, in
addition to the floating holidays provided to NCR employees in the U.S. For the
balance of 2008, you will be entitled to a pro-rated number of paid vacation
days, based on eligibility for four (4) weeks of annual vacation.

Executive Medical Exam and Financial Planning Programs – Beginning in 2009, and
subject to NCR’s continuation of the programs, you will be eligible to
participate in the Executive Medical Exam Program and the Executive Financial
Planning Program. The Executive Medical Exam Program currently provides up to
$5,000 on an annual basis for progressive, diagnostic analysis by NCR’s provider
of choice. The Executive Financial Planning Program currently provides an annual
payment of $12,000, less all applicable taxes, to be used for an executive’s
individual financial planning needs. Each of these programs is subject to
amendment or termination by NCR.

Change in Control – As of your Start Date and subject to the approval of the
Committee, you will initially be eligible to participate in NCR’s current Change
in Control Severance Plan for Executive Officers in a Tier I position. Subject
to the terms and conditions of that plan, in the event of a qualified
termination of employment following a Change-In-Control (as defined in the
plan), you will receive a severance benefit of three times your base salary and
bonus. Please note, the participation and tiers under this plan are scheduled to
be reviewed by the Committee in December 2008 and are subject to change. In
addition, this plan is subject to amendment or termination by NCR in accordance
with the terms of the plan.

Other Benefits – As of your Start Date, you will be eligible to participate in
other current executive benefits that are available to Section 16 officers and
as otherwise determined by the Committee from time to time. In addition, on your
Start Date, you will automatically receive core benefit coverage for yourself,
including: health care coverage, dental care coverage, short-term and long-term
disability coverage, life insurance coverage, and accidental death and
dismemberment insurance coverage. You will then have the opportunity to design
your own personalized benefit elections through the company’s flexible benefits
program. Upon receipt of your signed offer letter and employment documentation,
NCR will establish your payroll record which notifies the NCR Benefits Service
Center to send a Benefits New Hire Package to your home address. You will have
thirty (30) days from the date your benefits package is mailed to make your
benefit elections. You also have this same thirty (30) day period to enroll
eligible dependents, whose coverage will be made retroactive to your Start Date.
Open enrollment is conducted in the Fall of each calendar year. At that time,
you will have an opportunity to make benefits elections for the following year.

Additionally, you will be eligible to participate in the NCR Savings Plan
(401(k)) and the NCR Employee Stock Purchase Plan. Information about each
program will be provided in the Benefits New Hire Package.



--------------------------------------------------------------------------------

Non-Competition – By accepting this offer of employment, you agree that
commencing on the date of your acceptance of this offer of employment, during
your employment with NCR and for a twelve (12) month period after termination of
your NCR employment (or if applicable law mandates a maximum time that is
shorter than twelve (12) months, then for a period of time equal to that shorter
maximum period), regardless of the reason for termination, you will not yourself
or through others, without the prior written consent of the Chief Executive
Officer of NCR: (a) render services directly or indirectly to, or become
employed by, any “Competing Organization” (as defined in this paragraph) to the
extent such services or employment involve the development, manufacture,
marketing, advertising, sale or servicing of any product, process, system or
service which is the same or similar to, or competes with, a product, process,
system or service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. For purposes of this letter, “Competing
Organization” means any organization identified as a Competing Organization by
the Chief Executive Officer of NCR at the beginning of the year in which your
employment with NCR terminates, and any other person or organization which is
engaged in or about to become engaged in research on or development, production,
marketing, leasing, selling or servicing of a product, process, system or
service which is the same as or similar to or competes with a product, process,
system or service manufactured, sold, serviced or otherwise provided by NCR to
its customers. The list of Competing Organizations identified by the Chief
Executive Officer for 2008 is set forth in Attachment A to this letter.

Confidentiality and Non-Disclosure – You agree that commencing on the date of
your acceptance of this offer of employment, during the term of your employment
with NCR and thereafter, you will not, except as you deem necessary in good
faith to perform your duties hereunder for the benefit of NCR or as required by
applicable law, disclose to others or use, whether directly or indirectly, any
“Confidential Information” regarding NCR. “Confidential Information” shall mean
information about NCR, its subsidiaries and affiliates, and their respective
clients and customers that is not available to the general public or generally
known in the industry and that was learned by you in the course of your
employment by NCR, including (without limitation) (i) any proprietary knowledge,
trade secrets, ideas, processes, formulas, sequences, developments, designs,
assays and techniques, data, formulae, and client and customer lists and all
papers, resumes, records (including computer records); (ii) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; (iii) information regarding the skills and
compensation of other employees of NCR, its subsidiaries and affiliates; and
(iv) the documents containing such Confidential Information; provided, however,
that any provision in any grant or agreement that limits disclosure shall not
apply to the extent such information is publicly filed with the Securities and
Exchange Commission. You acknowledge that such Confidential Information is
specialized, unique in nature and of great value to NCR, and that such
information gives NCR a competitive advantage. Upon the termination of your
employment or other relationship with NCR for any reason



--------------------------------------------------------------------------------

whatsoever, you shall promptly deliver to NCR all documents, slides, computer
tapes, drives, storage devices, disks and other media (and all copies thereof)
containing any Confidential Information. You will also ensure that after
termination of your employment you retain no Confidential Information in
computers or devices belonging to you, and will advise NCR if you do have
Confidential Information in such locations.

Breach of Restrictive Covenants – You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this letter
(the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the “Restrictive
Covenants”) are reasonable and necessary for the protection of NCR’s legitimate
business interests, and you agree not to challenge the reasonableness of such
restrictions. You further acknowledge and agree that you have had a full and
fair opportunity to be represented by counsel in this matter and to consider
these restrictions prior to your execution of this letter. You further
acknowledge and agree that you have received sufficient and valuable
consideration in exchange for your agreement to the Restrictive Covenants,
including but not limited to your salary, equity awards and benefits as
described in this letter, and all other consideration provided to you under the
terms of this letter. You further acknowledge and agree that if you breach the
Restrictive Covenants, NCR will sustain irreparable injury and may not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of any of the Restrictive Covenants, NCR may, in addition to its other remedies,
bring an action or actions for injunction, specific performance, or both, and
have entered a temporary restraining order, preliminary or permanent injunction,
or order compelling specific performance.

Arbitration – Any controversy or claim arising under or related in any way to
this letter or your employment with NCR (including, but not limited to, any
claim of fraud or misrepresentation, any claim regarding the termination of your
employment, or any claim with regard to your participation in a Change In
Control Severance Plan, if applicable), shall be resolved by arbitration
pursuant to this paragraph and the then current rules of the American
Arbitration Association. The arbitration shall be held at a neutral location, in
or near a city where you work or have worked for NCR, before a single arbitrator
who is an attorney knowledgeable of employment law. The arbitrator’s decision
and award shall be final and binding and may be entered in any court having
jurisdiction. For arbitrations held in the United States, issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of Ohio. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association. Any reimbursement of such other costs and expenses of
the arbitration may be made at any time from the Start Date through your
remaining lifetime (or, if longer, through the twentieth (20th) anniversary of
the Start Date). To the extent that such reimbursement is considered “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), then any such reimbursement must be made no later
than the end of the calendar year in which you are declared the prevailing
party. If any portion of this paragraph is held to be unenforceable, it shall be
severed and shall not affect either the duty to arbitrate or any other part of
this paragraph. This paragraph is specific to senior managers and executives in
the company, and shall control over any language to the contrary in any
applicable Company policy.



--------------------------------------------------------------------------------

Section 409A of the Code – While the tax treatment of the payments and benefits
provided under this letter is not warranted or guaranteed, it is intended that
such payments and benefits shall either be exempt from, or comply with, the
requirements of Section 409A of the Code. This letter shall be construed,
administered and governed in a manner that effects such intent. In particular,
and without limiting the foregoing, any reimbursements or in-kind benefits
provided under this letter that are taxable benefits (and are not disability pay
or death benefit plans within the meaning of Section 409A of the Code) shall be
subject to the following rules: (i) any such reimbursements shall be paid no
later than the end of the calendar year next following the calendar year in
which you incur the reimbursable expenses, (ii) the amount of reimbursable
expenses or in-kind benefits that NCR is obligated to pay or provide during any
given calendar year shall not affect the amount of reimbursable expenses or
in-kind benefits that NCR is obligated to pay or provide during any other
calendar year, and (iii) your right to have NCR reimburse expenses or provide
in-kind benefits may not be liquidated or exchanged for any other benefit.

Notwithstanding any other provision of this letter, NCR may withhold from any
amounts payable hereunder, or any other benefits received pursuant hereto, such
minimum federal, state and/or local taxes as shall be required to be withheld
under any applicable law or regulation.

This offer of employment is contingent on your agreement to the Conditions of
Employment outlined in Attachment B, including the requirement of a negative
drug screen. By signing this letter, you agree to such Conditions.

This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This letter is not an employment
contract, and should not be construed or interpreted as containing any guarantee
of continued employment or employment for a specific term. The employment
relationship at NCR is by mutual consent (employment-at-will), and the Company
or you may discontinue your employment with or without cause at any time and for
any reason or no reason. You acknowledge and agree that your employment with NCR
is “at will” and that you may be terminated by NCR at any time, with or without
cause.



--------------------------------------------------------------------------------

John, I am excited about the contributions, experience and knowledge you can
bring to NCR. I look forward to you joining my leadership team as we build NCR’s
future success.

Sincerely,

 

/s/ William Nuti

William Nuti Chief Executive Officer and Chairman of the Board

 

/s/ John Bruno

    

10/27/08

   Agreed and Accepted      Date    John Bruno        



--------------------------------------------------------------------------------

ATTACHMENT A

COMPETING ORGANIZATIONS

For purposes of non-competition provisions in NCR benefit plans that refer to
“Competing Organizations” as identified by the Chief Executive Officer in Q1 of
each year, the companies identified in the list below are “Competing
Organizations” for 2008. Please note this list is not exclusive, and the term
“Competing Organization” also includes any other person or organization which is
engaged in or about to become engaged in research on or development, production,
marketing, leasing, selling or servicing of a product, process, system or
service which is the same or similar to or competes with a product, process,
system or service manufactured, sold, serviced or otherwise provided by NCR to
its customers.

 

AirInc.    Hyosung    Pendum Appleton Paper    IBM    Perto Aurrlion    Itautec
   PSC Cerner    KAL (Korala Associates)    Quadramed Datalogic    Kanzaki-Opi
Paper    Radiant DeLa Rue    Kiosk (KIS)    Retalix Diebold    Koehler Paper   
SAP D.T.    McKesson Corporation    Schades-Heipa EPIC    Micros    Siemens
Healthcare Epson    Nashua    SITA Fiserv    NetKey    Tolt Fujitsu    NSB   
Triton GE Healthcare    Omron    Wincor Getronics    Oracle    Wipro Hewlett
Packard    Par   



--------------------------------------------------------------------------------

ATTACHMENT B

CONDITIONS OF EMPLOYMENT

NCR requires employment candidates to successfully complete various employment
documentation and processes. This offer of employment is conditioned upon your
satisfying and agreeing to the criteria which follow: drug screening test;
education and employment verification; U.S. employment eligibility; NCR consent
to collection of personal data; and non-competition and protection of trade
secrets. You assume any and all risks associated with terminating any prior or
current employment, or making any financial or personal commitments based upon
NCR’s conditional offer.

 

1. Drug Screening Test:

This offer of employment is conditioned upon your taking a urine drug screen
test and our receipt of negative results from that test. By accepting this offer
and these conditions, you are giving NCR permission to release the results to
NCR designated officials.

 

2. Education and Employment Verification:

This offer of employment is conditioned upon the completion of full reference
checks, verification of your education and employment history, and our
satisfaction with the results. Depending on job responsibilities, some positions
may require that other aspects of your background be verified, such as criminal
convictions and driving record.

 

3. Employment Eligibility:

NCR can only hire employees if they are legally entitled to work and remain in
the country of the job location. In the United States, NCR abides by the
Immigration and Control Act of 1986.

 

4. NCR Consent to Collection of Personal Data:

As a condition of employment you must read, understand and agree to the NCR
Consent to Collection of Personal Data. The NCR Consent to Collection of
Personal Data apprises you of NCR personal data collection practices. This
document will be provided to you by your Human Resource Consultant.

 

5. Non-competition and Protection of Trade Secrets:

By accepting and signing NCR’s offer of employment, you certify to NCR that you
are not subject to a non-competition agreement with any company which would
preclude or restrict you from performing the NCR position being offered in this
letter. We also advise you of NCR’s strong policy of respecting the intellectual
property rights of other companies. You should not bring with you to your NCR
position any documents or materials designated as confidential, proprietary or
trade secret by another company, nor in any other way disclose trade secret
information while employed by NCR.